Citation Nr: 0103230	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-17 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from April 1955 to April 
1976.

This appeal arises from a rating decision of August 1998 from 
the Columbia, South Carolina, Regional Office (RO).  


REMAND

The veteran claims that he is unemployable due to his 
service-connected disabilities.  He currently has a combined 
service-connected disability rating of 80 percent, with at 
least one of the disabilities being rated as 40 percent 
disabling.  Therefore, the veteran meets the requirements for 
consideration of a total disability rating due to individual 
unemployability.  See 38 C.F.R. § 4.16a (2000).

The veteran asserts he received treatment at the Department 
of Veterans Affairs (VA) Medical Center at Greenville, Texas, 
in 1998 and 1999.  He has requested that these records be 
obtained.  However, the Directory of Department of Veterans 
Affairs Facilities (September 1993) does not list a medical 
center at Greenville, Texas.  Therefore, the case will be 
returned to the RO for clarification from the veteran as to 
where he received VA treatment, and to obtain VA treatment 
records which are not now of record.

An application for increased compensation based upon 
unemployability was received in December 1997.  The veteran 
states he left his last place of employment due to 
disability.  However, the record does not reflect that an 
inquiry was sent to the veteran's last employer to ascertain 
the reasons for his leaving employment.  Accordingly, this 
case must be returned to the RO to send an inquiry to the 
veteran's last employer to secure that information.


The veteran received a VA examination in August 1999.  
However, the examiner did not render an opinion as to whether 
his service-connected disabilities have caused him to be 
unemployable.  In addition, the veteran has not undergone a 
VA social and industrial survey to determine whether his 
service-connected disabilities have rendered him 
unemployable.  Accordingly, this case must be returned to the 
RO for further examination of the veteran.

During the pendency of the veteran's claim and appeal, the 
Veterans Claims Assistance Act of 2000 was enacted.  This new 
law amended and clarified VA's duty to assist claimants in 
the development of the facts relevant to their claims.  
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since 
this case is being returned to the RO for further evidentiary 
development and adjudication, the RO should ensure that any 
additional evidentiary development and/or other procedures 
that may be required by the new law are accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran clarify the name and location of 
the VA medical facility where he received 
treatment in 1998 and 1999.  

2.  Following receipt of the above 
information, the RO should request that 
the VA medical facility identified 
provide legible copies of pertinent 
medical records.  

3.  The RO should send an inquiry to the 
veteran's last employer identified in his 
application for unemployability benefits 
(VA Form 21-8940), to determine the 
reason(s) for his leaving employment.

4.  The RO should request that the veteran be 
scheduled for a VA general medical 
examination.  The claims folder, to include a 
copy of this Remand, should be made available 
to the examiner for review prior to 
evaluation of the veteran.  All appropriate 
tests and studies should be conducted.  The 
examiner should be advised that the veteran 
has service-connected disabilities consisting 
of residuals of a laminectomy L4-5 with 
degenerative disc disease, nephrolithiasis, 
hiatal hernia, hypertension, bronchial 
asthma, residuals of a left elbow fracture, 
residuals of a right radius fracture, 
residuals of a left ankle sprain, chronic 
sinusitis, hemorrhoids, and testicular 
atrophy; and the examiner should be advised 
that these are the only disabilities that may 
be considered in assessing the veteran.  The 
examiner should be specifically requested to 
render an opinion as to whether the service-
connected disabilities alone have rendered 
the veteran unemployable, without regard to 
advancing age.  The examiner should present 
all findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.

5.  The RO should request that the veteran be 
scheduled for a VA social and industrial 
survey.  The claims folder, to include a copy 
of this Remand, should be made available to 
the professional conducting the survey for 
review prior to evaluation of the veteran.  
Any appropriate tests and studies should be 
conducted.  The surveyer should be advised 
that the veteran has service-connected 
disabilities consisting of residuals of a 
laminectomy L4-5 with degenerative disc 
disease, nephrolithiasis, hiatal hernia, 
hypertension, bronchial asthma, residuals of 
a left elbow fracture, residuals of a right 
radius fracture, residuals of a left ankle 
sprain, chronic sinusitis, hemorrhoids, and 
testicular atrophy; and the examiner should 
be advised that these are the only 
disabilities that may be considered in 
assessing the veteran.  The surveyer should 
be specifically requested to render an 
opinion as to whether the service-connected 
disabilities alone have rendered the veteran 
unemployable, without regard to advancing 
age.  The examiner should present all 
findings, and the reasons and bases therefor, 
in a clear, comprehensive, and legible manner 
on the examination report.

6.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether a total disability 
rating due to individual unemployability 
can be granted.  The RO must conduct any 
additional evidentiary development and/or 
comply with any additional procedures 
under the Veterans Claims Assistance Act 
of 2000 that may be deemed necessary.

7.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable period of time within 
which to respond.  The case should then 
be returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


